DETAILED CORRESPONDANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-5, and 7-21 are pending. 
Claims 5 and 7-21 remain withdrawn.
Claims 1, 3, and 4 are examined on the merits in the present office action.
This action is made FINAL.

Withdrawn Objections/Rejections
The rejection of claims 1-4 under 112(b) is withdrawn after further consideration. 
The rejection of claims 2 under 35 USC 112(d) is withdrawn in light of the amendments filed.
The ODP rejection of claims 1-4 over US Patent 10,202,655 is withdrawn in light of the Terminal Disclaimer filed 8/6/2020, which was accepted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, and 3-4 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al (Theor Appl Genet (1994) 89: 413-418) in view of Fehr ("Principles of Cultivar Development," Vol. 1 Theory and Technique Publishing Company, New York, pp. 360-376, 1987) and Carrigan (US Patent 6,693,231; issued 17 February 2004). 
The claims are broadly drawn to corn seed produced by crossing a first plant lacking the Rch1 locus with a second plant comprising the locus to produce a segregating population, screening the population for a member comprising the locus, and selecting the member for further crossing, wherein the locus comprises a first MP305 derived chromosomal interval comprising BNLG2162 and UMC1051 markers, and not comprising a second MP305 derived chromosomal interval above BNLG2162 or below UMC1051, and further comprising a gene encoding SEQ ID NO: 3, wherein the seed when grown, produces a corn plant that exhibits resistance to Colletotrichum infection, and plants grown from the seed and plant cells of said plant. 
Jung et al teach the linkage of markers UMC15 and UMC66 to a QTL for Colletotrichum resistance and using MP305 as a source for the resistance (see figure 1 and page 418, left column, third paragraph). It should be noted that the all of the claimed intervals are nested within the interval taught by the prior art to be directly linked to Colletotrichum resistance (see figure 8b for reference). Moreover, the plant taught by Jung; DE811ASR, is actually the F3 generation of the F5 plant exemplified by the instant specification. To make the F3 generation, a plant lacking the locus (DE811) is necessarily crossed with a plant comprising the locus (MP305) were crossed to produce a segregating population that was then subjected to selection for resistance and subjected to further crossing to arrive at the F3 generation (see pg. 414, left col. “plant materials and inoculations”).  Jung further teaches that the ASR resistance trait is 
Methods for assaying the plant samples for polymorphisms to link to known markers (pg. 414, “Molecular-marker and QTL analysis”). A single polymorphism was mapped to chromosome 4, which was mapped between markers UMC15 and UMC66 (Figure 1, also see pg. 416, left col). “UMC15 showed a significant correlation with the trait” (pg. 416, left col.). Jung further teaches that “the entire coding region for resistance may be less than 12 cM, because the markers UMC52 (6.8 cM away) and UMC133 (5.2 cM away) flanking UMC15 do not show polymorphism” (pg. 417, right col). The reference further teaches that the linkage of the markers to the QTL will enable breeders to use marker-aided selection for faster introgression, “which was used in 1992 to select for the MP305 allele at UMC15 and against the other introgressed regions from MP305 in DE811ASR in order to retain the DE811 background as a source of resistance to the European Corn Borer (unpublished data). An inbred line with high levels of ECB and ASR resistance would be valuable to maize breeders” (pg. 418 last paragraph). 
Therefore, upon reading Jung, one would have understood that the ASR resistance was introgressed into the DE811 line, which was then backcrossed 3 times – producing DE811ASR(BC3); the polymorphism introgressed was from the donor parent on chromosome 4 between markers UMC66 and UMC15; and would have had the tools and skill necessary to produce backcross progeny and identify markers associated with the known resistance loci. 

At the time the invention was made, it would have been obvious to modify the F3 DE811ASR plant of Jung by performing two additional backcrosses to arrive at the instantly claimed interval of the F5 DE811ASR plant. One of ordinary skill in the art would have been motived to try additional backcrosses as a means to remove unwanted traits associated with linkage drag and to recover lines essentially identical to elite parent lines. Furthermore, Jung suggests and motivates one to produce such a line as an inbred corn line “with high levels of ECB and ASR resistance would be valuable to maize breeders”. Such, methods were routine in the art at time of filing. For example, Fehr teaches that usually at least four backcrosses are required when it is important that the recovered lines be essentially identical to the recurrent parent except for the characteristic being transferred (see page 374, section entitled Number of Backcrosses, lines 1-8). Fehr further teaches that the use of plant introductions or wild relatives of the cultivated species as non-recurrent parents can introduce undesirable characters that require multiple backcrossing before their elimination (see page 375 at lines 3-5). 
This is in agreement with the routine practice in maize breeding for introgressing traits into an inbred elite line. For example, Carrigan teaches maize inbred line PH1GD. Carrigan teaches a method of introgressing a trait into PH1GD comprising crossing the plant with a second plant (donor) followed by backcrossing to the recurrent PH1GD parent at least 4 times fourth or higher backcross progeny plants that comprise the trait and “have all of the physiological and morphological characteristics of maize inbred line PH1GC” (claim 30). Carrigan further teaches that “After five or more backcross generations with selection for the desired trait, the progeny will be homozygous for loci controlling the characteristic being transferred, but will be like the superior parent for essentially all other genes. The last backcross generation is then selfed to give pure breeding progeny for the gene(s) being transferred. A hybrid developed from inbreds containing the transferred gene(s) is essentially the same as a hybrid developed from the same inbreds without the transferred gene(s)” (col. 3 lns. 30-38). Therefore, in order to produce the inbred suggested by Jung that has high levels of ECB and ASR resistance, it would have been obvious to backcross the DE811ASR(BC3) plant 2 more times to the DE811 recurrent parent in order to – as taught by Carrigan – arrive at a plant having the introgressed trait (ASR) and otherwise all of the morphological and physiological characteristics of the variety – DE811. Furthermore, one is motivated to produce DE811ASR(BC5) to arrive at plants homozygous for the introduced ASR resistance loci and that “will be like the superior parent for essentially all other genes” as taught by Carrigan. In doing so, one produces a corn seed comprising a first MP305 derived chromosomal interval comprising BNLG2162 and UMC1501 markers and further a gene encoding SEQ ID NO: 3 but lacking a second MP305 interval above BNLG2162 and below UMC1501. It would have been obvious to identify the markers flanking the chromosomal interval introgressed from MP305, and methods for doing so were well within the skill of one in the art.  
Thus, given the teachings of the prior art and the routine nature of such methodology, one of ordinary skill in the art would have been motivated to try additional backcrosses to reduce 

Applicant’s Arguments
	The Applicant urges that the Applicant was not able to use publically available markers but rather had to develop unique markers. The Applicant urges that the Rcg1 locus is non-colinear with the corresponding regions of B73 and Mol7, which was not known or suspected. Therefore, the Applicant urges that the claimed chromosomal segment is an unexpected result (pg. 5). The Applicant urges that the instant case is unique from that of Ex parte Chaky because the prior art makes no mention of the region being non-colinear “that enabled the inventors to establish the invention”. The Applicant urges that one in the art could not have come to the invention without the understanding that the region was non-colinear (pg. 6).
	These arguments have been fully considered but are not persuasive. 
	The instantly claimed invention was produced by further backcrossing the known DE811ASR F3 generation plant taught by Jung for two more generations to arrive at the F5 generation. The markers and the non-colinearity of the region were identified in the F5 generation after the plants were made. These features are necessarily present – they do not “enable the invention” rather are merely present. For example, the Specification states, 
[0186] In order to map and clone the gene responsible for the resistance of corn line MP305 to Cg, lines had previously been created which differed as little as possible from each other genetically with the exception of the presence of the locus responsible for the resistant phenotype. Such lines are called near isogenic lines. To this end, DE811 had been crossed to MP305 and the progeny had been backcrossed to the sensitive line DE811 three times, at each backcross selecting for resistance to Cg and otherwise for 

The Applicant admits that the instant plants were derived from the Jung plants and were made using standard, routine, conventional breeding practices. This is the same method that is taught and suggested by the prior art. Jung teaches that “An inbred line with high levels of ECB and ASR resistance would be valuable to maize breeders” (pg. 418 last paragraph), and the prior art teaches that to arrive at an inbred elite line, one would understand that 4 or 5 backcrosses were necessary to capture “backcross progeny plants that comprise the trait and “have all of the physiological and morphological characteristics of [the] maize inbred line” (Carrigan, claim 30). Carrigan further teaches that “After five or more backcross generations with selection for the desired trait, the progeny will be homozygous for loci controlling the characteristic being transferred, but will be like the superior parent for essentially all other genes. The last backcross generation is then selfed to give pure breeding progeny for the gene(s) being transferred”. Therefore, one in the art would have been motivated to backcross the BC3 of Jung two more times to make the highly desirable inbred elite line that has the ASR resistance and further self it in agreement with the routine and conventional methods of the art. One would have reasonably expected in the BC5 that more of the recurrent parent DNA would be recaptured near the Rcg1 locus, thereby shortening the introgression fragment from MP305, and one would have expected the resultant plant to be essentially homozygous for the introduced ASR resistance loci and that 
With respect to the identification of new markers, this was routine and conventional practice in the art (see Jung and Carrigan), and there is no evidence that it was outside of the ordinary skill of one in the art to do so. Furthermore, it is noted that the plant is not made from the markers. The markers are present in the plant. The instant claims are drawn to a corn seed that comprise the region between the markers, which one naturally arrives at by following the teachings, suggestions, and motivations of the prior art by producing a BC5 plant derived from the BC3 of Jung. One would have expected the introgression fragment to have decreased in size as the number of backcrosses to DE811 increases, and one would have expected that the progeny plants would comprise the Rcg1 locus as this is comprised in the introgression fragment identified by Jung. It is neither surprising nor unexpected that the BC5 progeny plant derived from the BC3 plant of Jung comprises the Rcg1 locus and exhibits resistance. In fact, one would have expected this result. 
The fact that the Applicant has recognized another property that necessarily flows from the product taught and suggested by the prior art does not necessarily render the composition taught and suggested by the prior art patentable. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. MPEP 2112
The fact that the Rcg1 locus is non-colinear with respect to B73 and Mol7 is an unappreciated property of the prior art. However, the mere identification of this property does not render the claimed product patentable when the entirety of the record and teachings and suggestions of the prior art are considered. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103  is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983). The Applicant has provided no evidence to support the claim that it was the discovery of this property that “enabled the invention” – rather this property was discovered after the invention was made. Nevertheless, the prior art teaches the BC3 plant having the Rcg1 locus and further suggests making inbred plants. The prior art teaches that to do so, one would backcross 5 times and then self to produce stable progeny plants. One would expect these BC5 plans to have the Rcg1 locus and to be superior to either parent. As the introgression fragment shrinks as expected as backcrossing to the recurrent parent occurs, one would expect aberrant traits/genes from the donor parent to be removed and replaced with the recurrent parent’s DNA. The Applicant has provided no evidence to support that the claimed plants could not be produced Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (Claims directed to a method of effecting analgesia without producing physical dependence by administering the levo isomer of a compound having a certain chemical structure were rejected as obvious over the prior art. Evidence that the compound was unexpectedly nonaddictive was sufficient to overcome the obviousness rejection. Although the compound also had the expected result of potent analgesia, there was evidence of record showing that the goal of research in this area was to produce an analgesic compound which was nonaddictive, enhancing the evidentiary value of the showing of nonaddictiveness as an indicia of nonobviousness.). 
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (Claims were directed to a display/memory device which was prima facie obvious over the prior art. The court found that a higher memory margin and lower operating voltage would have been expected properties of the claimed device, and that a higher memory margin appears to be the most significant improvement for a memory device. Although applicant presented evidence of unexpected properties with regard to lower peak discharge current and higher luminous efficiency, these properties were not shown to have a significance equal to or greater than that of the expected higher memory margin and lower operating voltage. The court held the evidence of nonobviousness was not sufficient to rebut the evidence of obviousness.); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (Evidence of improved feed efficiency in steers was not sufficient to rebut prima facie case of obviousness based on prior art which specifically taught the use of compound X537A to enhance weight gain in animals because the evidence did not show that a significant aspect of the claimed invention would have been unexpected.).
Finally, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). In the instant case, it would have been obvious to further backcross the plants of Jung 2 more times in agreement with the teachings of the prior art with regards to producing backcross progeny of an elite line. One would have been motivated to do so to produce a plant of the variety that has the added trait and otherwise all of the morphological and physiological characteristics of the recurrent parent. See Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. 
In the instant case, the prior art readily recognizes the benefits of the BC5 progeny and it was routine to make such a plant. 
Therefore, when the entirety of the record is considered, the secondary considerations are not sufficient to overcome the overwhelming teachings, suggestions, and motivations of the prior art to arrive at the instantly claimed plant. 
Therefore the rejection is maintained. 

Conclusion
Claims 1 and 3-4 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ashley K Buran/Primary Examiner, Art Unit 1662